                      Case 2:21-mj-00463-VRG Document 1 Filed 03/17/21 Page 1 of 2


AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                               FILED
                                                                                                                   MA         1
                                        UNITED STATES DISTRICT COURLERK
                                                                     for the                           VSTERN GIST
                                                                                                                   U.S.   DIOURT
                                                                                                                             OF TEXAS
                                                        Western District    of Texas                   BY__________
                                                                                                                              DEPUTY CLERK
                    United States of America                            )
                                 v.                                     )
                                                                               Case No.     DP-2)-         L4(13fl1C(
                                                                        )

                       Sebastian TOVAR                                  )
                                                                        )

                                                                        )

                                                                        )
                           Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    March 15, 2021                   in the county of              Val Verde              in the
     Western             District of            Texas            ,   the defendant(s) violated:

                 Code Section                                                     Offense Description
8 U.S.C. § 1324(a)(1)(A)(v)(I) and               It shall be unlawful to knowingly and intentionally, conspire, combine, and
(B)(iv)                                          confederate to transport and move and attempt to transport and move aliens
                                                 within the United States by means of transportation and otherwise, while
                                                 knowing and in reckless disregard of the fact that the aliens had come to,
                                                 entered, and remained in the United States, and during and in relation to
                                                 such transportation, the Defendants' conduct resulted in the death of one or
                                                 more persons.


          This criminal complaint is based on these facts:


See Attachment A




          p.1'   Continued on the attached sheet.




                                                                                            /     Coiñpkinnt 's sigiJ1bture

                                                                                          J(srael Borup, HSI Special Agent
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date:               03/17/2021
                                                                                                     Judge 's signature

City and state:                           Del Rio, Texas                            Vcitor Garcia, United States Magistrate Judge
                                                                                                  Printed name and title
           Case 2:21-mj-00463-VRG Document 1 Filed 03/17/21 Page 2 of 2
                                                                               De-2 -q' 3 tYt-D(


                                               Attachment A


On March 15, 2021, a trooper with the Texas Department of Public Safety (DPS) attempted to
stop a maroon Dodge Ram for a traffic violation near Del Rio, Texas. The Dodge Ram failed to
yield, and a pursuit ensued. The Dodge Ram fled at speeds in excess of 100 miles per hour for
approximately 50 miles. The Dodge Ram ultimately traveled into the opposing lane and struck a
white Ford F-150 in a head-on collision. The collision resulted in the deaths of eight (8)
passengers of the Dodge Ram, who were determined to be undocumented immigrants (UDI) and
illegally present in the United States (US).


After the collision, DPS troopers observed the driver, later identified as Sebastian TOVAR, flee
from the Dodge Ram and abscond into the brush. TOVAR was later located near the crash-site.
While at the scene, TO VAR made spontaneous utterances which implicated his involvement in
the failed smuggling venture. DPS troopers also observed that TO VAR displayed injuries
consistent with the deployment of a steering wheel airbag. TOVAR was transported to the DPS
post in Del Rio where he made additional spontaneous utterances which implicated his
involvement in the failed smuggling venture as the driver of the Dodge Ram.


After the crash, United States Border Patrol (USBP) agents encountered a tan Ford F- 150 which
was stopped in traffic in the northbound lane of Highway 277, near the crash-site. USBP agents
instructed the driver to return south on Highway 277, however, all occupants of the Ford F-iSO
fled from the vehicle and absconded into the brush. USBP agents later located 12 UDIs which
fled from the Ford F-150 and determined they were illegally present in the US. Two (2) of the
UDIs, both citizens of Mexico, were interviewed regarding the failed human smuggling attempt.
Both subjects stated they illegally crossed into the US near Eagle Pass, Texas with a group of
over 20 UDIs and were divided into the maroon Dodge Ram and the tan Ford F-150 for
transport. Both subjects stated one (1) of their family members had been smuggled in the
maroon Dodge Ram.
